William E. Wright, Jr., Beverly A. DeLaune, Deutsch, Kerrigan, LLP, 755 Magazine St., New Orleans, LA 70130, (504) 593-0637, COUNSEL FOR DEFENDANT/RELATOR: Gregory Inzerella
Louis Clayton Burgess, Sean McAllister, L. Clay Burgess, APLC, 605 W. Congress St., Lafayette, LA 70501, (337) 234-7573, COUNSEL FOR PLAINTIFFS/RESPONDENTS: Holloway Drilling Equipment, Inc., Holloway Rentals, Inc.
Bernard Francis Duhon, Attorney at Law, 111 Concord Street, Suite B, Abbeville, LA 70511, (337) 893-5066, COUNSEL FOR DEFENDANT/RESPONDENT: Billy Guidroz
William H. Parker, III, Allen & Gooch, P.O. Box 81129, Lafayette, LA 70598, (337) 291-1000, COUNSEL FOR DEFENDANT/RESPONDENT, John W. Wright, LTD, A Certified Public Accounting Corporation
Michael A. Patterson, S. Brooke Barnett-Bernal, Rachel P. Dunaway, Long Law Firm, LLP, 1800 City Farm Drive, Building 6, Baton Rouge, LA 70806, (225) 922-5110, COUNSEL FOR DEFENDANT/RELATOR: Eric Broussard
James L. Brazee, Jr., Evan T. Edwards, Brazee, Cormier & Gallaspy, 2901 Johnston St., Ste. 206, Lafayette, LA 70503, (337) 237-0492, COUNSEL FOR DEFENDANT/RESPONDENT: Kyle Bodin
Kyle Bodin, Agent for Butterfly Bodies, LLC, 2114 Turnberry Drive, New Iberia, LA 70563, DEFENDANT/RESPONDENT
Billy Guidroz, Excecutor of the Estate of Danielle Pellerin Guidroz, In Proper Person, 117 Cornish Place, Youngsville, LA 70592, DEFENDANT/RESPONDENT
Court composed of, Sylvia R. Cooks, Shannon J. Gremillion, and D. Kent Savoie, Judges.
Savoie, Judge.
Defendant-Relator, Gregory Inzerella, seeks supervisory writs from the trial court's judgment denying in part his Motion *973in Limine, which sought to exclude any reference to, evidence of, or reliance upon, the deposition testimony of Danielle Pellerin Guidroz [formerly Bodin] at the trial of this matter. The issue presented in this matter is identical to that presented in Holloway v. Guidroz, 18-209 (La.App. 3 Cir. 8/22/18), --- So.3d ----, 2018 WL 4000377. For the reasons set forth in Holloway, Id. , we likewise find no error in the trial court's ruling with respect to Mr. Inzerella and hereby deny his writ application.
WRIT DENIED.